Exhibit 10


Amendment to Rights Agreement


THIS AMENDMENT, dated as of December 12, 2008 between Comtech Telecommunications
Corp., a Delaware corporation (the “Company”), and American Stock Transfer &
Trust Company, LLC, a New York limited liability trust company (the “Rights
Agent”), to the Rights Agreement dated December 15, 1998 between the Company and
the Rights Agent (the “Rights Agreement”).


WHEREAS, the Rights Agreement shall expire by its own terms on December 15,
2008; and


WHEREAS, the Board of Directors of the Company, after due consideration, has
concluded that the continuation of the Rights Agreement is appropriate for the
protection of the stockholders’ interests;


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and in the Agreement, the parties hereto hereby agree as follows:


1.  Amendment to Agreement.  Section 1(l) of the Rights Agreement is hereby
amended to read in its entirety as follows:


“1(l)  ‘Final Expiration Date’ shall mean December 15, 2009.”


2.  Continuing Force and Effect.  Except as provided in Section 1 of this
Amendment, the terms, conditions and provisions of the Agreement shall remain in
full force and effect, and all references to the “Agreement” therein shall mean
the Agreement as amended by this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

 
COMTECH TELECOMMUNICATIONS CORP.
 
By: /s/ Michael Porcelain                           
Name: Michael Porcelain
Title: Senior Vice President and
Chief Financial Officer
 
AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC
 
By: /s/ Herbert J. Lemmer                           
Name: Herbert J. Lemmer
Title: Vice President






--------------------------------------------------------------------------------